DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 1, 6 and 11 
Cancelled: None  
Added: None 
Therefore Claims 1 – 14 are now pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 was filed after the mailing date of the Response to Office Action dated 08/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was conducted and new prior art was found and will be used to reject the new amendments that were made to the claims. Please see rejection below.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 – 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang (US Publication 2006/0164380 A1, hereinafter “Yang”), in view of Dunn (US 2013/0176318 A1, hereinafter “Dunn” listed in the IDS filed 6 August 2018) in further view of Lee et al., (US Publication 2015/0356925 A1, hereinafter “Lee”).

Consider claims 1 and 11.  Yang discloses: a LCD display system [E.g., FIG 5 and paragraphs 0012 and 0020] comprising:
an LCD panel (paragraph [0012]) having a plurality of sub-pixels (FIG 5, 500), each cell of said plurality of sub- pixels (500) having a first (transistor connected to 510 
a first driver couplet (510 & 530) including a first gate driver (530) and a first source driver (510) for operating the first TFT transistors (transistor connected to 510 & 530) of each of the sub-pixels (500); 
a second driver couplet (520 & 540) including a second gate driver (540) and a second source driver (520) for operating the second TFT transistors (transistor connected to 520 & 540) of each of the sub-pixel cells (500);
Yang fail to explicitly disclose: wherein the first gate driver and the second gate driver feed into the fault-tolerant LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the fault-tolerant LCD panel from opposite directions, and wherein fault tolerance is provided such that if one of the driver couplets fails due to some fault, the other driver couplet can continue to drive the respective sub-pixel without loss of information despite the failure of the failed driver couplet.
Dunn discloses: a fault-tolerant LCD display system [E.g., paragraphs 0005 and 0009] comprising
a fault-tolerant LCD panel having a plurality of sub-pixels (FIG 7 and Paragraph [0046]), each of said plurality of sub-pixels (FIG 7, shows subpixels) having a first switching transistor assigned to each point in the display at which distinct data consisting of a particular color and luminance can be displayed [In Fig. 7, each of such 
a first driver couplet including a first gate driver [Fig. 7, first gate driver 235; e.g., paragraph 0034] and a first source driver [Fig. 7, first source driver 236; e.g., paragraph 0046] for operating the first TFT transistors of the sub-pixel cells [E.g., paragraph 0046];
a second driver couplet including a second gate driver [Fig. 7, second gate driver 237; e.g., paragraph 0046] and a second source driver [Fig. 7, second source driver 238; e.g., paragraph 0046] for operating the second TFT transistors of the sub-pixel [E.g., paragraph 0046]; and
wherein the first gate driver and the second gate driver feed into the LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the LCD panel from opposite directions [This configuration is shown in Fig. 7, paragraph 0046], and 
wherein fault tolerance is provided such that if one of the driver couplets fails due to some fault (Paragraph [0046]), the other driver couplet can continue to drive the respective sub-pixel without loss of information despite the failure of the failed driver couplet (Paragraph [0046 – 0049] – teaches that if gate 235 or source 236 were to fail, all of the subpixels could still be controlled by gate 237 and source 238.  Alternatively, if gate 237 and source 238 were to fail, all of the subpixels could still be controlled by gate 235 or source 236. Paragraph [0049] – teaches the DIB 126 and DIB 128 contain built-in-test (BIT) circuitry, which may detect a failure in one of the TFT assembly components and cause the TFT assembly containing the failure to be turned off (this is 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first gate driver and the second gate driver feed into the LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the LCD panel from opposite directions in Yang’s invention as taught by Dunn’s invention.
The motivation for doing this would have been so that the loss of every other line of pixels may not be noticeable to the observer. Any loss in luminance due to the failure of every other line of pixels can be accounted for by increasing the backlight power/luminance (Dunn’s invention Paragraph [0007]).
Also, even though Yang fails to disclose wherein the first gate driver and the second gate driver feed into the LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the LCD panel from opposite directions, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the invention for the manufacturers to have designed the LCD with the first and second gate drivers and first and second source drivers feed into the display in opposite direction, since it has been held that rearranging parts of an invention only involves routine sill in the art and the device would have continue to operate as intended. There also would have been a reasonable expectation of success.
Lee discloses: first driver couplet (FIG 7, 230 & 250) and second driver couplet (240 & 260)

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of the other driver couplet can continue to drive the respective sub-pixel without loss of information despite the failure of the failed driver couplet in Yang’s modified invention as taught by Lee’s invention.
The motivation for doing this would have been in order to be able to use multiple drive schemes for the display panel. There also would have been a reasonable expectation of success.

Consider claim 2, Dunn discloses: wherein the first driver couplet and the second driver couplet each respectively include a respective and separate power supply [In Fig. 7, first power supply 125 and second power supply 127 are such separate power supplies; paragraph 0046].

Consider claim 3, Dunn discloses: wherein the LCD panel comprises a thin film transistor display [Paragraph 0033, “TFT array”].

Consider claim 4.  Dunn discloses: wherein the LCD panel comprises a plurality of pixels [Fig. 7 shows that the LCD panel comprises a plurality of subpixels; e.g., 
Yang discloses: the driver pairs (FIG 5, 510 & 530 and 520 & 540) respectively connected to a first (transistor connected to 510 & 530) and second transistor (transistor connected to 520 & 540) within each of the individual sub-pixels (500)

Consider claim 5.  Dunn discloses: wherein the LCD panel has first and second edges opposite each other and third and fourth edges opposite each other, and wherein the first and second gate drivers feed the LCD panel through the first and second opposite edges and the first and second source drivers feed the LCD panel through the third and fourth opposite edges [This is disclosed in Fig. 7].

Consider claim 6.  Yang discloses: a LCD display system [E.g., FIG 5 and paragraphs 0012 and 0020] comprising:
an LCD panel (Paragraph [0012 & 0020])
a first driver pair (510 & 530) including a first gate driver (530) and a first source driver (510) for operating the first TFT transistors (transistor connected to 510 & 530) of each of the sub-pixels (500); 
a second driver pair (520 & 540) including a second gate driver (540) and a second source driver (520) for operating the second TFT transistors (transistor connected to 520 & 540) of each of the sub-pixel cells (500);

Dunn discloses a fault-tolerant LCD display system [E.g., paragraphs 0005 and 0009] comprising:
a fault-tolerant LCD panel [E.g., paragraph 0028].
a first driver pair including a first gate driver [Fig. 7, first gate driver 235; e.g., paragraph 0046] and a first source driver [Fig. 7, first source driver 236; e.g., paragraph 0046];
a second driver pair including a second gate driver [Fig. 7, second gate driver 237; e.g., paragraph 0046] and a second source driver [Fig. 7, second source driver 238; e.g., paragraph 0046]; and
wherein fault-tolerance is provided individual pixels of the LCD panel being driven simultaneously by the driver pairs, such that if one of the driver pairs experiences a fault, the other driver pair continues to drive the LCD panel without loss of information despite the fault within the one driver pair [E.g., paragraph 0035 & 0046 – 0049].
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein individual pixels of the LCD panel are driven simultaneously by the driver pairs, such that if one of the driver pairs experiences a fault, the other driver pair continues to drive the LCD panel without loss of information despite the fault within the one driver pair in Yang’s invention as taught by Dunn’s invention.

Lee discloses: first driver pair (FIG 7, 230 & 250) and second driver pair (240 & 260)
the LCD panel being driven simultaneously by the driver pairs, such that if one of the driver pairs experiences a fault, the other driver pair continues to drive the LCD panel without loss of information despite the fault within the one driver pair (Paragraph [0038] teaches of the first and second driver couplets driving the display simultaneously with the same driving timing).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of he LCD panel being driven simultaneously by the driver pairs, such that if one of the driver pairs experiences a fault, the other driver pair continues to drive the LCD panel without loss of information despite the fault within the one driver pair in Yang’s modified invention as taught by Lee’s invention.
The motivation for doing this would have been in order to be able to use multiple drive schemes for the display panel. There also would have been a reasonable expectation of success.

Consider claim 7.  Dunn discloses the apparatus of claim 6.
Dunn discloses: wherein the first driver pair and the second driver pair each respectively include independent and separate power supplies [In Fig. 3, first power supply 125 and second power supply 127 are such power supplies; paragraph 0034].

Consider claim 8.  Dunn discloses the apparatus of claim 6.
In addition, Dunn discloses: wherein the LCD panel comprises a thin film transistor display [Paragraph 0033, “TFT array”].

Consider claim 9.  Dunn discloses: wherein the LCD panel comprises a plurality of points in the display at which distinct data consisting of a particular color and luminance can be displayed [Fig. 7; e.g., paragraph 0036], each of the points including two separately controllable switching transistors [Fig. 3 shows two separately controllable switching transistors: a first transistor “transistor 139” and a second transistor “transistor 139”; e.g., paragraph 0036].
But Dunn apparently does not explicitly teach the italicized portions of: wherein the LCD panel comprises a plurality of sub-pixel cells, each of the sub-pixel cells including two separately controllable switching transistors.
Yang discloses: the driver pairs (FIG 5, 510 & 530 and 520 & 540) respectively connected to a first (transistor connected to 510 & 530) and second transistor (transistor connected to 520 & 540) within each of the individual sub-pixels (500)

Consider claim 10.  Dunn discloses the apparatus of claim 6.
Dunn discloses: wherein the LCD panel has first and second edges opposite each other and third and fourth edges opposite each other, and wherein the first and second gate drivers feed the LCD panel through the first and second opposite edges and the first and second source drivers feed the LCD panel through the third and fourth opposite edges [This is disclosed in Fig. 7].

Consider claim 12.  Dunn teaches: further including two independent and separate power supplies respectively coupled to for the source drivers [In Fig. 7, first power supply 125 and second power supply 127 are such power supplies; paragraph 0034].

Consider claim 13.  Dunn teaches: wherein the LCD panel comprises a thin film transistor display [Paragraph 0033, “TFT array”].

Consider claim 14.  Dunn discloses: wherein the LCD panel comprises a plurality of points in the display at which distinct data consisting of a particular color and luminance can be displayed [Fig. 7 shows that the LCD panel comprises a plurality of such points; e.g., paragraph 0046], each of such points including two separately controllable switching transistors [In Fig. 7, each pixel (picture element) includes two separately controllable switching transistors: a first transistor “transistor 139” and a second transistor “transistor 139”; e.g., paragraph 0036 & 0046].

Yang discloses: the driver pairs (FIG 5, 510 & 530 and 520 & 540) respectively connected to a first (transistor connected to 510 & 530) and second transistor (transistor connected to 520 & 540) within each of the individual sub-pixels (500).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625